internal_revenue_service department of the treasury number release date index number washington dc person to contact david e white i d telephone number refer reply to cc tege eoeg teb plr-130791-00 date date legend authority department state borrower a bonds year year date date dear this is in response to a request submitted by the authority for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to file form_8328 in order to make a carryforward election under sec_146 of the internal_revenue_code facts and representations you make the following factual representations the authority is a political_subdivision of the state that funds loans for certain multi-family housing purposes the department is the agency of the state authorized to allocate bond volume_cap to issuers in december of year the borrower requested the authority’s preliminary plr-130791-00 approval of the issuance of the bonds the authority preliminarily approved issuance of the bonds to allow the borrower to submit a request to the department for an allocation of state_volume_cap the documents requesting an allocation and carryforward with respect to the bonds were submitted to the department later in december of year the department confirmed the carryforward allocation of unused state_volume_cap in the amount of dollar_figurea to the authority the authority has no staff who prepare and file with the internal_revenue_service the form_8328 carryforward election of unused private_activity_bond volume_cap nor does the authority assign the task of preparing the election to one specific counsel rather the authority relies on the other parties to the transaction to determine which party will prepare and file the form_8328 generally the parties to a transaction assign this responsibility at the first financing meeting in this case however the other parties did not meet until april of year more than months after the deadline for filing the form_8328 with the irs had passed in addition in november of year the authority had decided to replace its current counsel on financing transactions bond counsel with a different counsel bond counsel as their counsel on future transactions because the transition between bond counsel and bond counsel had not been fully completed at the time the authority granted its preliminary approval for the issuance of the bonds bond counsel served as counsel to the authority with respect to the bonds there was confusion between bond counsel bond counsel and a third counsel which served as special tax counsel with respect to the bonds special tax counsel as to which counsel was supposed to file the form_8328 bond counsel bond counsel and special tax counsel each assumed that one of the other counsel had properly filed the form_8328 it was not until august of year that the various counsel realized that the form_8328 had never been filed on date the authority issued the bonds using dollar_figurea of the carryforward volume_cap allocation from the department in august of year while the transcript for the bonds was being prepared bond counsel prepared the form_8328 and mailed it to the irs after it was determined that the form_8328 had not been filed the form_8328 was received by the irs on date which was in september of year the authority did not learn that the form_8328 had not been filed until it was asked by bond counsel to sign the form_8328 bond counsel bond counsel and special tax counsel thereafter assisted the authority with the preparation and submission of this request for a private_letter_ruling this ruling_request was received by the irs in december of year as of that date the irs had not discovered the authority’s failure to timely file the form_8328 law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar plr-130791-00 year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 of the procedure and administrative regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than if the election had been made timely taking into account the time_value_of_money under the facts and circumstances of this case we conclude that the authority acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based on the facts and representations submitted the authority is granted an extension of time to days after date to file the form_8328 to carryforward unused volume_cap in the amount of dollar_figurea this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power of plr-130791-00 attorney on file with this office a copy of this letter is being sent to the authority as well as to an authorized representative of the authority sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by rebecca l harrigal chief tax exempt bond branch
